Citation Nr: 1145095	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  02-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Huntington's disease.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to a disability rating in excess of 50 percent for somatoform disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from February 1995 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania and the VA RO in Huntington, West Virginia. 

This case was most recently before the Board in March 2011, at which time the claims files were sent to the Veteran's Health Administration (VHA) for review and a medical opinion.  The case has now been returned to the Board for further appellate action.

The Board notes that the Huntington RO originally denied the Veteran's entitlement to service connection for Huntington's disease and bipolar disorder in an August 2008 Supplemental Statement of the Case (SSOC).  It is unclear to the Board why these issues were not originally addressed in a rating decision.  Regardless, the Board notes that the issues were certified as on appeal to the Board and the Veteran's representative has provided argument with respect to these issues.  The Board is bound by the RO's certification of issues on appeal and there is no prejudice to the Veteran in proceeding with a final decision as the Veteran's own representative has had the opportunity to review the claims files and provide written argument in support of the claims.  The Board has included the issues accordingly.






FINDINGS OF FACT

1.  Huntington's disease was not present until more than one year following the Veteran's discharge from service and is not etiologically related to the Veteran's active service or service-connected disability.  

2.  Bipolar disorder was not present until more than one year following the Veteran's discharge from service and is not etiologically related to the Veteran's active service or service-connected disability.

3.  The occupational and social impairment from the Veteran's somatoform disorder has not been in excess of reduced reliability and productivity for any portion of the claim.

4.  The Veteran's only service-connected disability is her somatoform disorder, which is rated as 50 percent disabling.

5.  The Veteran's somatoform disorder alone does not render her unable to obtain and maintain gainful employment and there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for a TDIU for extra-schedular consideration.

   
CONCLUSIONS OF LAW

1.  Huntington's disease was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Bipolar disorder was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for a disability rating in excess of 50 percent for somatoform disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9421 (2011).  

4.  The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in February 2010 and June 2010 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of her claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).   

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 





Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a psychosis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Somatoform disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9421.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9421.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9421.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Sevice Connection for Huntington's Disease

A review of the STRs is negative for treatment for or a diagnosis of Huntington's disease while the Veteran was in active service.  The Veteran was afforded a separation examination in August 1997.  A review of the examination report fails to show that the Veteran reported symptoms that could be attributed to Huntington's disease at the time of her separation from active service.  Additionally, the Veteran's neurological system was found to be clinically normal upon examination at the time of her separation from active service.  

A review of the post-service medical records shows that the Veteran was diagnosed with Huntington's disease in 2005.  There is no indication from the VA Medical Center or private treatment notes that the Veteran's Huntington's disease was present within one year of her discharge from service or that it is otherwise related to her active service.  

In March 2011, the Veteran's claims files were sent to VHA for a medical opinion.  In April 2011, a medical opinion was received from Dr. N.R., a neurologist at the VA Medical Center in Huntington, West Virginia.  The examiner completed a thorough review of the claims files prior to providing a medical opinion and clearly documented the Veteran's medical history in the opinion report.  The examiner concluded that based on a review of the Veteran's medical records and a review of medical literature, neither the Veteran's somatoform disorder nor chronic pain appeared to be related to her later development of Huntington's disease.  In this regard, the examiner reported that a review of the claims files revealed that the Veteran complained of chronic pain at multiple clinic visits following a motor vehicle accident (MVA) in service in 1995.  The examiner reported that the records showed that the symptoms reported by the Veteran at that time were out of proportion with the clinical findings and radiological tests.  Additionally, the examiner reported that the record showed that the symptoms did not respond to medications or physical therapy.  The examiner reported that this was consistent with a clinical impression of somatoform disorder and that in course of time, the Veteran also developed findings suggestive of fibromyalgia.  

The examiner further reported that based on the evidence of record, it appeared that the Veteran began to develop changes in personality and behavior sometime in 2001, and later developed chorea in extremities consistent with a diagnosis of Huntington's diease.  The examiner noted that Huntington's disease was an autosomal dominant, neurodegenerative disorder that presented with a triad of cognitive decline, chorea, and psychiatric features.  The examiner reported that although patients with Huntington's disease could display across several congnitive domains, the most striking cognitive deficit was in executive dysfunction.  The examiner reported that dementia was usually a late phenomenon.  The examiner also reported that chorea were abnormal, involuntary, jerky movements which could affect extremities, gait, speech, and ocular movements.

The examiner noted that up to 79 percent of individuals with Huntington's disease reported psychiatric and behavioral symptoms as the presenting manifestation and that mental disorder assumed several subtle forms long before more obvious deterioration of cognitive functions became obvious.  The examiner further reported that in approximately 50 percent of cases, slight and often annoying alterations of character are first to appear.  In this regard, the examiner noted that patients would begin to find fault with everything; they would complain constantly; and they would become suspiscious, irritable, impulsive, eccentric, excessive religious, or exhibit outburts of temper.  The examiner noted that depression was common and that obsessions, psychosis with delusions, hallucinations, dis-inhibition, irritibility, apathy, euphoria, and anxiety would follow to a variable degree.  In summary, the examiner reported that the Veteran did not have the above described symptoms until at least sometime in 2001.

In sum, there is no competent evidence that the Veteran's Huntington's disease was present until more than one year after the Veteran's discharge from service or that it is etiologically related to service or service-connected disability and the April 2011 VA examiner competently opined that the Veteran's somatoform disorder and chronic pain during service were unrelated to her later development of Huntington's disease. 

Therefore, the preponderance of the evidence is against the claim and entitlement to service connection for Huntington's disease is not warranted.

Entitlement to Service Connection for Bipolar Disorder

A review of the STRs shows that the Veteran did receive psychiatric treatment for somatoform disorder, but the STRs fail to show that the Veteran was ever treated for bipolar disorder, or symptoms of such, while she was in active service.  A review of the Veteran's August 1997 separation examination report shows that at the time of her separation from active service, the Veteran was noted to have somatoform disorder and a personality disorder.  There is no evidence of record indicating that she had bipolar disorder at the time of her separation from active service.

A review of the post-service medical records show that the Veteran was diagnosed with bipolar disorder in February 2007, while receiving inpatient psychiatric treatment.  There is no indication from the evidence of record that the Veteran's current diagnosis of bipolar disorder is related to her active service.

In January 2009, the Veteran was afforded a VA psychiatric examination.  At that tine, the VA examiner opined that there was no relationship between the Veteran's somatoform disorder and her later development of bipolar disorder and that her bipolar disorder was not related to her active service.

Additionally, there is no evidence of record indicating that the Veteran was diagnosed with a psychosis within one year of her separation from such service.

In sum, there is no competent evidence indicating that the Veteran's bipolar disorder, which was diagnosed nearly a decade following her separation from active service, is related to her active service, or that the Veteran was diagnosed with a psychosis within a year of her separation from active service.  Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service-connection for bipolar disorder is not warranted.

Evaluation of Somatoform Disorder

In January 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she could not eat, bathe, or use the bathroom on her own.  She reported that her teeth were getting soft as a result of her medication and that she was unable to grasp things.  She also reported that she was having memory problems.  The examiner clarified that the physical limitations described by the Veteran were likely associated with her diagnosis of Huntington's disease.  The Veteran reported that she was unable to obtain and maintain employment as a result of head, neck, and back pain.  The Veteran also reported that she was forgetful.  

The examiner reported that since the Veteran's last VA examination in August 2003, the Veteran had received extensive inpatient and outpatient psychiatric treatment and medical care.  She had not been employed since her most recent hospitalization, which began in 2006, and she had not taken any college courses since that time.  The Veteran reported that she currently lived with her father as she required the care of another person.  The Veteran reported that she enjoyed fishing, meeting new people, shopping, going to the park, and seeing her 2 year old son.  She reported that her son lived with her brother and sister-in-law and that she was not engaged in his daily care, but that she was allowed to see him whenever she liked.  The Veteran and her father reported that her daily outings could last up to eight hours depending on her appointments and energy level.  She reported that she spent a considerable amount of time with her father as well as some extended family and that she did have a few friends.  

Upon mental status examination, the Veteran's presentation was very childlike and noteworthy for several inappropriate comments to the examiner, such as wanting to hug the examiner and telling the examiner that he was sexy.  The Veteran had significant difficulty with both comprehension as well as cognitive functioning.  She was often unable to respond to questions for basic information.  The examiner noted that although the Veteran appeared to exhibit significant cognitive impairment, it did not appear to be psychotic in nature.  The Veteran denied auditory and visual hallucinations and no delusions were elicited.  Eye contact was appropriate.  The Veteran denied suicidal and homicidal ideations, plans, or intent.  The Veteran was noted to be unable to maintain her daily hygeine and other basic activities of daily living and she required the full-time assistance of a caretaker (her father).  The Veteran exhibited significant memory impairment, both short-term and long-term.  She did not endorce obsessive or ritualistic behavior.  The examiner noted that the Veteran required frequent prompts from both himself and her father to provide specific information and cue her memory.  The Veteran did not endorse symptoms consistent with panic disorder.  When queried about her mood, the Veteran was noted to have difficulty responding and finally reported that her medication and father both made her happy.  She denied feelings of depression and did not endorse vegetative or agitative symptoms consistent with a major mood disorder.  She denied subjective feelings of anxiety or nervousness and she did not exhibit impaired impulse control.  When queried about her sleep quality, she could not say how her sleep quality was and guessed that she got 6-8 hours of sleep per night.  The Veteran denied using illicit drugs, tobacco products, or caffeine.  The Veteran's insight and judgment were impaired.  

The examiner continued the diagnoses of somatoform disorder and bipolar disorder.  Regarding the severity and manifestations of the Veteran's somatoform disorder, the examiner noted that the Veteran continued to report some pain related to her head, neck, and back.  The examiner noted that the Veteran did not report any subjective complaints related to difficulty breathing, myofascial pain, numbness in any extremities, or pain in her knees.  The examiner noted that the Veteran's report of symptoms related to pain complaints was significantly improved in this examination when compared to her August 2003 VA examination.  The examiner further noted that the Veteran's most prominent symptomatology was related to symptoms reflective of bipolar disorder and neuropsychiatric symptoms secondary to Huntington's disease.  Other than the vague reports of pain in the head, neck, and back, the Veteran did not report physical symptomatology that would be associated with somatoform disorder.  Instead, the examiner reported that the Veteran's physical limitations were related to her Huntington's disease.  Additionally, the examiner reported that the Veteran's symptoms associated with her somatoform disorder were not significantly interfering with her level of functioning.  In this regard, the examiner noted that the Veteran was able to go out for as long as eight hours at a time without interference from her somatoform disorder symptoms.  When considering only those symptoms associated with the Veteran's service-connected somatoform disorder, the examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 70. 

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Also of record are various medical records.  A review of these records shows that while the Veteran does have some complaints of pain related to her somatoform disorder, the bulk of the Veteran's medical treatment is for her Huntington's disease and her bipolar disorder.     

The Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for her somatoform disorder.  In this regard, the Board notes that the symptoms reported by the Veteran in terms of her somatoform disorder are fairly mild and have actually improved some since her last VA examination.  Additionally, when the symptoms of the Veteran's somatoform disorder are considered on their own, the examiner assigned the Veteran a GAF score of 70, which indicates rather mild impairment.  Additionally, the evidence discussed above does not show that the Veteran has experienced symptoms such as suicidal ideation, obsessional rituals, speech difficulties, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships as a result of her somatoform disorder.  Therefore, a disability rating in excess of 50 percent is not warranted for this period.

Consideration has been given to assigning a staged rating; however, at no time during the evaluation period has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the Veteran has required frequent hospitalizations for her service-connected somatoform disorder or that the manifestations of such are in excess of those contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this claim for extra-schedular consideration is not in order.

TDIU

As noted above, the Veteran is service-connected for somatoform disorder, which is rated as 50 percent disabling.  
  
The Veteran accordingly does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

The evidence of record indicates that the Veteran has not worked since her inpatient hospitalization in 2006.  In fact, the evidence indicates that the Veteran may be unable to ever work again.  However, a review of the record shows that the VA examiner, who performed the above discussed January 2009 VA examination, also provided an opinion regarding the Veteran's ability to obtain and maintain gainful employment.  It was the examiner's opinion that the Veteran's bipolar disorder and Huntington's disease and associated complications were what rendered the Veteran unable to obtain and maintain gainful employment.  The examiner further opined that the Veteran's somatorform disorder had a negligible impact on the Veteran's ability to work or function independently.  As discussed above, the examiner reported that the Veteran's physical complaints associated with her somatoform disorder had actually decreased over time and the cognitive and physical difficulties the Veteran experienced were a result of her bipolar disorder and Huntington's disease.  Therefore, the Board has concluded that referral of the TDIU claim for extra-schedular consideration is also unwarranted.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Huntington's disease is denied.

Entitlement to service connection for bipolar disorder is denied.

Entitlement to a disability rating in excess of 50 percent for somatoform disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


